DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 06/17/2021, is acknowledged. Applicant's amendment of claims 1, 3, and 5, and cancellation of claim 4 filed in “Claims” filed on 06/17/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-3 and 5-6 pending for prosecution.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a phone call with and email from Attorney Scott Brim Reg. No. 51,500 sent on 07/01/2021.
i. Claim 1 has been amended. 
ii. Claims 2, 5, and 6 have been cancelled. 
iii. Claim 1 has been amended, and the whole claim after this amendment will read as follows:
1.	(Examiner Amended) A semiconductor device, comprising:
a substrate;

a trench around the first semiconductor fin and the second semiconductor fin;
a trench insulator layer partially filling the trench;
a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer;
a first interlayer dielectric layer on the substrate and covering the first semiconductor fin and the second semiconductor fin, wherein a first groove exposing the first semiconductor fin and a second groove exposing the second semiconductor fin are formed on the first interlayer dielectric layer, and the second groove is separated from the first groove; and
a first electrode on the first semiconductor fin and epitaxially growing in the first groove, and a second electrode on the second semiconductor fin and epitaxially growing in the second groove;
a surface insulator layer on a surface of the first electrode;
a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; and
a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode;
wherein the first semiconductor fin, the second semiconductor fin, and the first
electrode are embedded in the first interlayer dielectric layer.

Reason for Allowances
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin and the second semiconductor fin, wherein a first groove exposing the first semiconductor fin and a second groove exposing the second semiconductor fin are formed on the first interlayer dielectric layer, and the second groove is separated from the first groove; and a first electrode on the first semiconductor fin and epitaxially growing in the first groove, and a second electrode on the second semiconductor fin and epitaxially growing in the second groove; a surface insulator layer on a surface of the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode; wherein the first semiconductor fin, the second semiconductor fin, and the first electrode are embedded in the first interlayer dielectric layer”, as recited in Claim 1, in combination with the remaining limitations of the claim.	Regarding Claim 3: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first electrode on the first semiconductor fin; a surface insulator layer on a surface of the first electrode; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin, the second semiconductor fin, and the first electrode, wherein a groove exposing the second semiconductor fin is formed on the first interlayer dielectric layer, and the groove is separated from the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; ; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode”, as recited in Claim 3, in combination with the remaining limitations of the claim.	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Alptekin et al. (US 9431399 B1; hereinafter Alptekin) “Method for forming merged contact for semiconductor device”.
Wei et al. (US 20160005868 A1; hereinafter Wei) “FINFET WITH CONFINED EPITAXY”.	
Chao et al. (US 20170243760 A1; hereinafter Chao) “SEMICONDUCTOR DEVICE AND MANUFACTURING METHOD THEREOF”.	
Lim et al. (US 20150340471 A1; hereinafter Lim) “RAISED SOURCE/DRAIN EPI WITH SUPPRESSED LATERAL EPI OVERGROWTH”.	
Prior Art Alptekin teaches a semiconductor device comprises forming a first fin and a second fin on a semiconductor substrate ([Abstract]), wherein (Fig. 1+; C4 L60+) a first semiconductor fin arranged on a substrate; a gate stack arranged over a channel region of the first semiconductor fin; a first source/drain region comprising an epitaxially grown semiconductor material on a surface of the first semiconductor fin; a conductive metal material arranged substantially around the first source/drain region; and a dielectric material arranged adjacent to the first semiconductor fin, adjacent to the conductive metal material and over the conductive metal material. But, Prior Art Alptekin does not expressly teach a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin and the second semiconductor fin, wherein a first a surface insulator layer on a surface of the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode; wherein the first semiconductor fin, the second semiconductor fin, and the first electrode are embedded in the first interlayer dielectric layer (claim 1); or a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first electrode on the first semiconductor fin; a surface insulator layer on a surface of the first electrode; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin, the second semiconductor fin, and the first electrode, wherein a groove exposing the second semiconductor fin is formed on the first interlayer dielectric layer, and the groove is separated from the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; ; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode (claim 3).
Wei teaches a fin-type field effect transistor (finFET) with confined epitaxy ([Abstract]), wherein (Fig. 1+; [0024+]) a semiconductor substrate comprised of a substrate material; a first fin formed on the semiconductor substrate, wherein the first fin comprises a lower section and an upper section, wherein the lower section is comprised of the substrate material, and wherein the upper section is comprised of a second semiconductor material and includes a generally diamond-shaped region disposed on a top portion of the upper section; a second fin formed on the semiconductor substrate, wherein the second fin comprises a lower section and an upper section, wherein the lower section is comprised of the substrate material, and wherein the upper section is comprised of a third semiconductor material and includes a generally diamond-shaped region disposed on a top portion of the upper section; a shallow trench isolation layer disposed on the semiconductor substrate and in contact with the lower section of the first fin and second fin; and a protective layer disposed on the shallow trench isolation layer and sidewalls of the upper section of the first fin and sidewalls of the upper section of the second fin. But, Prior Art Wei does not expressly teach a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin and the second semiconductor fin, wherein a first groove exposing the first semiconductor fin and a second groove exposing the second semiconductor fin are formed on the first interlayer dielectric layer, and the second groove is separated from the first groove; and a first electrode on the first semiconductor fin and epitaxially growing in the first groove, and a second electrode on the second semiconductor fin a surface insulator layer on a surface of the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode; wherein the first semiconductor fin, the second semiconductor fin, and the first electrode are embedded in the first interlayer dielectric layer (claim 1); or a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first electrode on the first semiconductor fin; a surface insulator layer on a surface of the first electrode; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin, the second semiconductor fin, and the first electrode, wherein a groove exposing the second semiconductor fin is formed on the first interlayer dielectric layer, and the groove is separated from the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; ; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode (claim 3).
Prior Art Chao teaches a semiconductor integrated circuit, and more particularly to a semiconductor device having a uniform and thin silicide layer on an epitaxial source/drain (S/D) structure ([0002]), wherein (Fig. 1A+; [0010+]) an isolation insulating layer disposed over a substrate; a fin structure disposed over the substrate, and Chao does not expressly teach a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin and the second semiconductor fin, wherein a first groove exposing the first semiconductor fin and a second groove exposing the second semiconductor fin are formed on the first interlayer dielectric layer, and the second groove is separated from the first groove; and a first electrode on the first semiconductor fin and epitaxially growing in the first groove, and a second electrode on the second semiconductor fin and epitaxially growing in the second groove; a surface insulator layer on a surface of the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode; wherein the first semiconductor fin, the second semiconductor fin, and the first electrode are embedded in the first interlayer dielectric layer (claim 1); or a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first electrode on the first semiconductor fin; a surface insulator layer on a surface of the first electrode; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin, the second semiconductor fin, and the first electrode, wherein a groove exposing the second semiconductor fin is formed on the first interlayer dielectric layer, and the groove is separated from the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; ; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode (claim 3).
Prior Art Lim teaches raised S/D regions by partial EPI growth with a partial EPI liner therebetween and the resulting device ([Abstract]), wherein (Fig. 1A+; [0017+]) a first group and a second group of fins extending above a shallow trench isolation (STI) layer; a gate over the first and second groups of fins; a gate spacer on each side of the gate; forming a raised source/drain (S/D) region proximate to each spacer on each fin of the first and second groups of fins, each raised S/D region having a top surface, vertical sidewalls, and an undersurface; forming a liner over and between each raised S/D region; the liner from the top surface of each raised S/D region and from in between the second group of fins; an overgrowth region on the top surface of each raised S/D region; forming an interlayer dielectric (ILD) over and between the raised S/D regions; and a contact through the ILD, down to the raised S/D regions. But, Prior Art Lim does not expressly teach a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin and the second semiconductor fin, wherein a first groove exposing the first semiconductor fin and a second groove exposing the second semiconductor fin are formed on the first interlayer dielectric layer, and the second groove is separated from the first groove; and a first electrode on the first semiconductor fin and epitaxially growing in the first groove, and a second electrode on the second semiconductor fin and epitaxially growing in the second groove; a surface insulator layer on a surface of the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode; wherein the first semiconductor fin, the second semiconductor fin, and the first electrode are embedded in the first interlayer dielectric layer (claim 1); or a trench insulator layer partially filling the trench; a first separating coverage layer on the first semiconductor fin, the second semiconductor fin, and the trench insulator layer; a first electrode on the first semiconductor fin; a surface insulator layer on a surface of the first electrode; a first interlayer dielectric layer on the substrate and covering the first semiconductor fin, the second semiconductor fin, and the first electrode, wherein a groove exposing the second semiconductor fin is formed on the first interlayer dielectric layer, and the groove is separated from the first electrode; a second separating coverage layer on the trench insulator layer, the surface insulator layer, and the first separating coverage layer, wherein the first interlayer dielectric layer is formed on the second separating coverage layer; ; and a second interlayer dielectric layer on the first interlayer dielectric layer and the second electrode (claim 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898